DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 6, 7, 11, 14, 15, 17-20 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 101
Applicant’s remarks, see Page(s) 7-9, filed 14 July 2022, with respect to the 35 U.S.C. § 101 rejections, have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the 35 U.S.C. § 101 rejections have been withdrawn.

35 U.S.C. § 103
Applicant’s remarks, see Page(s) 9-12, filed 14 July 2022, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are moot in view of the new grounds of rejection provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 states “A communication device comprising: a memory that stores computer-executable instructions; and a processor configured to access the memory and execute the computer-executable instructions to at least…remove the secondary vehicle from the primary vehicle…” The claim states that the communication device or processor is removing the secondary vehicle, whereas the specification states that the passenger/user removes the secondary vehicle (Published Specification: ¶11, ¶65-69). Therefore, the claim contains subject matter not described in the specification. Claims that are dependent upon the claim(s) listed above are therefore rejected. Appropriate correction and/or explanation is required.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 states “A communication device comprising: a memory that stores computer-executable instructions; and a processor configured to access the memory and execute the computer-executable instructions to at least…remove the secondary vehicle from the primary vehicle…” The claim states that the communication device or processor is removing the secondary vehicle, however, it is unclear how the communication device or processor would physically remove the secondary vehicle from the primary vehicle. Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the invention. Claims that are dependent upon the claim(s) listed above are therefore rejected. Appropriate correction and/or explanation is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitt (U.S. Pre-Grant Pub. No. 20190376801), in view of Montague (U.S. Pre-Grant Pub. No. 20200111268), in further view of Bradley (U.S. Pre-Grant Pub. No. 20160332535).
In regards to claim 1, Whitt teaches A method comprising: entering, into a first communication device, a trip destination (Whitt: ¶31, ¶34, ¶37, ¶39, ¶87, ¶93-94, ¶105 disclose a method and system for providing transportation service, wherein a user may request, via mobile device, transportation from an origin to a destination); pairing the first communication device with a second communication device that is located in a primary vehicle (Whitt: ¶79-83,  ¶87, ¶90, ¶93-95, ¶109 disclose matching a requestor and a provider and communicatively coupling their communication devices); detecting, by at least the second communication device, that the primary vehicle has traveled to an intermediate location (Whitt: ¶24, ¶39, ¶81-82, ¶89 discloses that the provider computing device may receive alternate drop-off location information and may transport the passenger to the location, wherein the user may transfer to a secondary vehicle); and providing, in the first communication device, a message to indicate an availability of a secondary vehicle that is transported in the primary vehicle for use to travel from the intermediate location to the trip destination (Whitt: ¶30-36, ¶39, ¶42-48 discloses that the system may notify the passenger and driver devices of an available secondary vehicle, that may be transported in the trunk of the primary vehicle, wherein the passenger may use the secondary vehicle to travel to the final destination).

Although Whitt teaches removing the secondary vehicle from the primary vehicle (Whitt: ¶39 disclose removing the scooter from the lane-constrained vehicle), the reference does not explicitly teach determining whether an offer to use the secondary vehicle has been accepted.
However, Montague teaches determining whether an offer to use the secondary vehicle has been accepted (Montague: ¶72-73, ¶112-114, ¶122, ¶152 disclose that a user may accept a suggested multimodal transportation service and make a reservation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the offer acceptance, as taught by Montague, into the system and method of Whitt. One of ordinary skill in the art would have been motivated to make this modification in order to “allow the traveler to complete a journey in the shortest amount of time, or in the most economical way, and within the physical abilities of the user” (Montague: ¶5).

Additionally, although Whitt teaches removing the scooter from the lane-constrained vehicle (Whitt: ¶39), the reference does not explicitly state using an imaging device to determine whether the item has been removed from the vehicle.
However, Whitt and Bradley together teach determining, via an imaging device, whether the secondary vehicle has been removed from the primary vehicle (Whitt: ¶39 disclose removing the scooter from the lane-constrained vehicle. Bradley: ¶9-11, ¶37, ¶40-44 disclose detecting, via a camera, when an object (e.g., skateboard) has been removed from the vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the object detection camera, as taught by Bradley, into the system and method of Whitt and Montague. One of ordinary skill in the art would have been motivated to make this modification in order to “determine, through use of sensor data, whether the service has been properly completed” (Bradley: ¶8).

In regards to claim 2, Whitt, Montague, and Bradley teach the method of claim 1. Whitt further teaches wherein the message is provided in response to a condition that provides a motivation to use the secondary vehicle to travel from the intermediate location to the trip destination (Whitt: ¶32-36, ¶40, ¶42, ¶45, ¶49 disclose that the notification that a secondary vehicle is available is provided in response to the system determining that the travel route contains traffic congestion or a traffic accident).

In regards to claim 3, Whitt, Montague, and Bradley teach the method of claim 2. Whitt further teaches wherein the condition that provides the motivation is one of a traffic congestion, a traffic accident, the trip destination being located in a no-vehicle zone, or a request made by a passenger of the primary vehicle (Whitt: ¶32-36, ¶40, ¶42, ¶45, ¶49 disclose that the notification that a secondary vehicle is available is provided in response to the system determining that the travel route contains traffic congestion or a traffic accident).

In regards to claim 5, Whitt, Montague, and Bradley teach the method of claim 1. Whitt further teaches wherein the intermediate location is located at a predefined distance from the trip destination (Whitt: ¶62, ¶89, ¶112 discloses that the alternate drop-off location is located at a distance reasonable for the secondary vehicle to travel).

In regards to claim 6, Whitt, Montague, and Bradley teach the method of claim 1. Whitt and Montague further teach wherein the predefined distance is defined at least in part on a capability of the secondary vehicle to transport a passenger of the primary vehicle from the intermediate location to the trip destination (Whitt: ¶62, ¶89, ¶112 discloses that the alternate drop-off location is located at a distance reasonable for the secondary vehicle to travel and the secondary vehicle’s battery is charged to complete the trip) and a capability of the passenger of the primary vehicle to operate the secondary vehicle (Montague: ¶119, ¶130-131, ¶140 discloses that the user may provide a maximum travel distance that the user is able to operate a secondary vehicle and the transportation service details must meet that criteria).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the passenger capability, as taught by Montague, into the system and method of Whitt, Montague, and Bradley. One of ordinary skill in the art would have been motivated to make this modification in order to “allow the traveler to complete a journey in the shortest amount of time, or in the most economical way, and within the physical abilities of the user” (Montague: ¶5).

In regards to claim 7, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 7.

In regards to claim 8, Whitt, Montague, and Bradley teach the method of claim 7. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3. Furthermore, the rationale to combine the prior art set forth above for claim 3 applies to the rejection of claim 8.

In regards to claim 9, Whitt, Montague, and Bradley teach the method of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 9.

In regards to claim 10, Whitt, Montague, and Bradley teach the method of claim 9. Montague further teaches determining that the first passenger has one of accepted the use of the first secondary vehicle or declined the use of the first secondary vehicle (Montague: ¶72-73, ¶112-114, ¶122, ¶152 disclose that a user may accept a suggested multimodal transportation service and make a reservation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the offer acceptance, as taught by Montague, into the system and method of Whitt. One of ordinary skill in the art would have been motivated to make this modification in order to “allow the traveler to complete a journey in the shortest amount of time, or in the most economical way, and within the physical abilities of the user” (Montague: ¶5).

In regards to claim 11, Whitt, Montague, and Bradley teach the method of claim 10. Additionally, the claim recites the same or similar limitations as those addressed above in claims 5 & 6 and therefore is rejected for the same reasons set forth above for claims 5 & 6. Furthermore, the rationale to combine the prior art set forth above for claims 5 & 6 applies to the rejection of claim 11.

In regards to claim 12, Whitt, Montague, and Bradley teach the method of claim 8. Whitt further teaches transporting in the primary vehicle, a second secondary vehicle (Whitt: ¶30-36, ¶39, ¶42-49 discloses that the system may determine an available secondary vehicle, transported in the trunk of the primary vehicle, wherein the one or more passengers of a shared transport may use the secondary vehicles to travel to the final destination); and providing, in a second communication device of a second passenger of the primary vehicle, a second message to indicate an availability of the second secondary vehicle for use by the second passenger to travel from the intermediate location to the trip destination (Whitt: ¶32-36, ¶40, ¶42, ¶45, ¶49 disclose that the notification that a secondary vehicle is available is provided to the passengers and the driver).

In regards to claim 13, Whitt, Montague, and Bradley teach the method of claim 12. Whitt further teaches wherein the first message is displayed on a first smartphone carried by the first passenger and the second message is displayed on a second smartphone carried by the second passenger (Whitt: ¶14, ¶16-18, ¶29-31, ¶32-36, ¶40, ¶42, ¶45, ¶49 discloses that the passenger computing devices may display the received notifications).

In regards to claim 14, Whitt, Montague, and Bradley teach the method of claim 13. Whitt and Montague further teach assigning the first secondary vehicle to the first passenger, pairing the first smartphone with a first identification tag attached to the first secondary vehicle (Montague: ¶72-73, ¶112-114, ¶122, ¶151-153, ¶155 disclose reserving the secondary vehicle for the user and scanning a QR code to pair the user device and the secondary vehicle); assigning the second secondary vehicle to the second passenger; and pairing the second smartphone with a second identification tag attached to the second secondary vehicle (Montague: ¶72-73, ¶112-114, ¶122, ¶151-153, ¶155 disclose reserving the secondary vehicle for the user and scanning a QR code to pair the user device and the secondary vehicle Whitt: ¶39, ¶42-49, ¶79, ¶81-82, ¶109, ¶132-133 discloses matching the one or more passengers of the shared transport with the one or more personal mobility vehicle, equipped with computing devices (i.e., identification tags)).

In regards to claim 15, the claim recites the same or similar limitations as those addressed above in claims 1 & 2 and therefore is rejected for the same reasons set forth above for claims 1 & 2. Additionally, Whitt further teaches A communication device comprising: a memory that stores computer-executable instructions; and a processor configured to access the memory (Whitt: ¶92-101, ¶104). Furthermore, the rationale to combine the prior art set forth above for claims 1 & 2 applies to the rejection of claim 15.

In regards to claim 16, Whitt, Montague, and Bradley teach the communication device of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3. Furthermore, the rationale to combine the prior art set forth above for claim 3 applies to the rejection of claim 16.

Claims 4, 17, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitt (U.S. Pre-Grant Pub. No. 20190376801), in view of Montague (U.S. Pre-Grant Pub. No. 20200111268), in further view of Bradley (U.S. Pre-Grant Pub. No. 20160332535) and Song (U.S. Pre-Grant Pub. No. 20150074004).
In regards to claim 4, Whitt, Montague, and Bradley teach the method of claim 3. Whitt further teaches wherein the first communication device is a first smartphone carried by a passenger of the primary vehicle (Whitt: ¶81, ¶93-94, ¶128-129, ¶132-133 disclose that the requestor communication device may be a passenger’s smartphone), and the second communication device is one of a second smartphone carried by a driver of the primary vehicle or a computer mounted in the primary vehicle (Whitt: ¶81-82, ¶93-95, ¶128-129, ¶132-133 disclose that the provider communication device may be a provider’s smartphone or a vehicle mounted device).
Additionally, Montague further teaches determining whether the offer to use the secondary vehicle has been accepted by the passenger of the primary vehicle (Montague: ¶72-73, ¶112-114, ¶122, ¶152 disclose that a user may accept a suggested multimodal transportation service and make a reservation); responsive to the determination that the offer to use the secondary vehicle has been accepted by the passenger of the primary vehicle, assigning the secondary vehicle to the passenger of the primary vehicle (Montague: ¶72-73, ¶112-114, ¶122, ¶151-153 disclose reserving the secondary vehicle for the user)Page 29 of 3484210735 (35136-1037).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the offer acceptance, as taught by Montague, into the system and method of Whitt, Montague, and Bradley. One of ordinary skill in the art would have been motivated to make this modification in order to “allow the traveler to complete a journey in the shortest amount of time, or in the most economical way, and within the physical abilities of the user” (Montague: ¶5).

Moreover, although Montague teaches scanning a QR code to pair the user device and the secondary vehicle (Montague: ¶155), the reference does not explicitly state using a bar code or NFC tag.
However, Song teaches pairing the first smartphone with an identification tag attached to the secondary vehicle, wherein the identification tag comprises a bar code or an NFC tag (Song: ¶14-15, ¶19, ¶46, ¶73, ¶87, ¶94-96 disclose pairing the user device with the secondary vehicle using a scanned bar code identification tag).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pairing process, as taught by Song, into the system and method of Whitt, Montague, and Bradley. One of ordinary skill in the art would have been motivated to make this modification in order to “unlock the bicycle so that a user may use the public cycle” (Song: ¶9).

Furthermore, Whitt and Bradley further teach determining that the secondary vehicle has been removed from the primary vehicle at the intermediate location (Whitt: ¶39 disclose removing the scooter from the lane-constrained vehicle. Bradley: ¶9-11, ¶37, ¶40-44 disclose detecting, via a camera, when an object (e.g., skateboard) has been removed from the vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the object detection camera, as taught by Bradley, into the system and method of Whitt, Montague, and Bradley. One of ordinary skill in the art would have been motivated to make this modification in order to “determine, through use of sensor data, whether the service has been properly completed” (Bradley: ¶8).

In regards to claim 17, Whitt, Montague, and Bradley teach the communication device of claim 16. Although Whitt teaches wherein the secondary vehicle is a personal transportation vehicle (Whitt: ¶39, ¶79, ¶81-82, ¶109, ¶132-133 discloses matching the passenger with a personal mobility vehicle (e.g., scooter, bicycle)), the reference does not explicitly state pairing the user and the personal mobility vehicle using a bar code or NFC tag.
However, Song teaches wherein an identification tag is attached to the personal transportation vehicle, and wherein the identification tag comprises a bar code or an NFC tag (Song: ¶14-15, ¶19, ¶46, ¶73, ¶87, ¶94-96 disclose pairing the user device with the secondary vehicle using a scanned bar code identification tag attached to the personal transportation vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pairing process, as taught by Song, into the system and method of Whitt, Montague, and Bradley. One of ordinary skill in the art would have been motivated to make this modification in order to “unlock the bicycle so that a user may use the public cycle” (Song: ¶9).

In regards to claim 18, Whitt, Montague, Bradley, and Song teach the communication device of claim 17. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4. Furthermore, the rationale to combine the prior art set forth above for claim 4 applies to the rejection of claim 18.

In regards to claim 19, Whitt, Montague, Bradley, and Song teach the communication device of claim 18. Additionally, the claim recites the same or similar limitations as those addressed above in claims 5 & 6 and therefore is rejected for the same reasons set forth above for claims 5 & 6. Furthermore, the rationale to combine the prior art set forth above for claims 5 & 6 applies to the rejection of claim 19.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitt (U.S. Pre-Grant Pub. No. 20190376801), in view of Montague (U.S. Pre-Grant Pub. No. 20200111268), in further view of Bradley (U.S. Pre-Grant Pub. No. 20160332535), Song (U.S. Pre-Grant Pub. No. 20150074004), and Fajstrup (U.S. Pre-Grant Pub. No. 20120196631).
In regards to claim 20, Whitt, Montague, Bradley, and Song teach the communication device of claim 18. Although Whitt teaches indicating parameters of a secondary vehicle (Whitt: ¶30-36, ¶39, ¶42-48, ¶62, ¶89, ¶112), the reference does not explicitly state indicating the parameters using an LED.
However, Fajstrup teaches wherein the secondary vehicle is stored in a dock comprising an LED configured to provide a visual indication of one or more parameters associated with the secondary vehicle (Fajstrup: ¶56, ¶82, ¶85-86 discloses a vehicle dock comprising LEDs to indicate bike parameters).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LED indicator, as taught by Fajstrup, into the system and method of Whitt, Montague, Bradley, and Song. One of ordinary skill in the art would have been motivated to make this modification in order to “inform whether a bicycle is available for his intended use” (Fajstrup: ¶46).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628